THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES
UNDER SUCH ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO RULE 144 OF SUCH ACT.
 
CONVERTIBLE PROMISSORY NOTE
 

$250,000  
June 26, 2007

 
 
FOR VALUE RECEIVED, the undersigned, Trulite, Inc., a Delaware corporation
(“Debtor”), for good and valuable consideration, promises to pay to the order of
________________(“Lender”), at ________________________, or at such other place
as Lender may designate, the principal sum of Two Hundred Fifty Thousand and
No/100 Dollars ($250,000), in lawful currency of the United States of America,
together with interest accrued thereon (the “Note”).
 


 
1.  Payment. Subject to the provisions of Section 3 hereof, all accrued but
unpaid interest on the outstanding principal balance of this Note shall be due
and payable on June 26, 2008 (the “Maturity Date”), when the outstanding
principal balance of this Note and any and all accrued but unpaid interest
hereon shall be due and payable in full.
 
2.  Interest Rate. The principal balance of this Note from time to time
remaining unpaid prior to maturity shall bear interest at the rate of fifteen
percent (15.0%) per annum.
 
3.  Optional Prepayment. Debtor may at its sole option prepay all or any part of
the principal of this Note, together will all accrued but unpaid interest
thereon, before the Maturity Date without penalty or premium.
 
4.  Conversion. (a) The unpaid principal balance due under this Note, together
with any then accrued but unpaid interest, may at the option of Lender, be
converted into unregistered shares of Common Stock, $0.0001 par value (“Common
Stock,” with the shares of Common Stock issuable on conversion of this Note
being referred to herein as the “Shares”), of Debtor. The conversion price for
such conversion shall be $0.75 per share (the “Conversion Price”), subject to
adjustment as set forth below. Notice of intent to exercise (a “Conversion
Notice”) such conversion privilege may be provided to Debtor at any time after
the date of this Note but must be provided at least five (5) days before the
Maturity Date. Such Conversion Notice shall be irrevocable and shall be
accompanied by the original of this Note and a completed and executed surrender
form (in the form attached hereto). The conversion of the principal balance and
accrued but unpaid interest on this Note will be effective on the fifth (5th)
day following delivery to Debtor of the Conversion Notice.
 
(b)  In the event Debtor changes the number of shares of Common Stock issued and
outstanding as a result of a stock split, reverse stock split, stock dividend or
other similar transaction, the Conversion Price shall be appropriately adjusted
as determined in good faith by the Board of Directors of the Debtor.
 
 
 

--------------------------------------------------------------------------------

 
(c)  In the case of any reclassification, capital reorganization or change in
capital stock of the Debtor (other than as a result of a subdivision,
combination or stock dividend provided for in Section 4(b) above), then, as a
condition of such reclassification, reorganization, or change, lawful provision
shall be made, and duly executed documents evidencing the same from the Debtor
or its successor shall be delivered to the Lender, so that Lender shall have the
right at any time prior to the retirement of this Note to convert the principal
balance of and accrued but unpaid interest on this Note at the Conversion Price
into the kind and amount of shares of stock or other securities or property
Lender would have received had it held Shares immediately prior to such
reclassification, reorganization or change. In any such case appropriate
provisions shall be made with respect to the rights and interest of the Lender
so that the provisions hereof shall thereafter be applicable with respect to any
shares of stock or other securities or property deliverable upon exercise
hereof, and appropriate adjustments shall be made to the Conversion payable
hereunder, provided the aggregate Conversion Price shall remain the same.
 
(d)  In the event the Debtor shall after the date of this Note issue Additional
Shares of Common Stock (hereafter defined), without consideration or for a
consideration per share less than the Conversion Price in effect immediately
prior to such issuance, then, and in each such case, the Conversion Price shall
be reduced, concurrently with such issuance, to the consideration per share
received by the Debtor in the issuance triggering the adjustment set forth in
this Section 4(d).
 
(i)  For purposes of this Section 4(d), the following definitions shall apply:
 
(1)  “Option” shall mean rights, options or warrants to subscribe for, purchase
or otherwise acquire Common Stock or Convertible Securities (as defined).
 
(2)  “Convertible Securities” shall mean any evidences of indebtedness, shares
or other securities directly or indirectly convertible into or exchangeable for
Common Stock.
 
(3)  “Additional Shares of Common Stock” shall mean all shares of Common Stock
issued (or, pursuant to subparagraph (iii) below, deemed to be issued) by the
Debtor after the date of this Note, other than shares of Common Stock issued or
issuable (or pursuant to subparagraph (iii) below, deemed to be issued):
 
(A)  upon the exercise or conversion of Options or Convertible Securities issued
and outstanding as of the date of this Note; and
 
(B)  to directors of, employees of, and consultants of the Debtor pursuant to
restricted stock purchase agreements, stock option plans, or similar
arrangements if approved by the Board of Directors of the Debtor in its
reasonable discretion;
 
 
2

--------------------------------------------------------------------------------

 
(ii)  If the Debtor at any time or from time to time after the date of this Note
shall issue any Options or Convertible Securities, then the maximum number of
shares of Common Stock (as set forth in the instrument relating thereto without
regard to any provision contained therein for a subsequent adjustment of such
number) issuable upon the exercise of such Options or, in the case of
Convertible Securities and Options therefor, the conversion or exchange of such
Convertible Securities, shall be deemed to be Additional Shares of Common Stock
issued as of the time of such issuance, provided that in any such case in which
shares are deemed to be issued:
 
(1)  No further adjustment in the Conversion Price shall be made upon the
subsequent issuance of Convertible Securities or shares of Common Stock upon the
exercise of such Options or conversion or exchange of such Convertible
Securities;
 
(2)  If such Options or Convertible Securities by their terms provide, with the
passage of time or otherwise, for any change in the consideration payable to the
Debtor, or decrease in the number of shares of Common Stock issuable, upon the
exercise, conversion or exchange thereof, the Conversion Price and any
subsequent adjustments thereon shall be recomputed to reflect such change(s) as
if such change(s) had been in effect as of the original issue thereof (or the
occurrence of the record date with respect thereto); and
 
(3)  No readjustment pursuant to clause (2) above shall have the effect of
increasing the Conversion Price to an amount which exceeds the Conversion Price
that would have resulted from any other issuances of Additional Shares of Common
Stock and any other adjustments provided for herein between the original
adjustment date and such readjustment date.
 
(iii)  For purposes of this Section 4(d), the consideration received by the
Debtor for the issuance of any Additional Shares of Common Stock shall be
computed as follows:
 
(1)  Such consideration shall:
 
(A)  insofar as it consists of cash, be computed at the aggregate of cash
received by the Debtor in connection with such issuance;
 
(B)  insofar as it consists of property other than cash, be computed at the fair
market value thereof at the time of such issuance, as is reasonably determined
by the Board of Directors of the Debtor; and
 
(C)  in the event Additional Shares of Common Stock are issued together with
other shares of securities or other assets of the Debtor for consideration which
covers both, be the proportion of such consideration so received, computed as
provided in clauses (1) and (2) above, as is reasonably determined by the Board
of Directors of the Debtor.
 
(2)  The consideration per share received by the Debtor for Additional Shares of
Common Stock deemed to have been issued pursuant to subparagraph (iii) above,
relating to Options and Convertible Securities, shall be determined by dividing:
 
 
3

--------------------------------------------------------------------------------

 
(A)  the total amount, if any, received or receivable by the Debtor as
consideration for the issuance of such Options or Convertible Securities, plus
the minimum aggregate amount of additional consideration (as set forth in the
instruments relating thereto, without regard to any provision contained therein
for a subsequent adjustment of such consideration) payable to the Debtor upon
the exercise of such Options or the conversion or exchange of such Convertible
Securities, or in the case of Options for Convertible Securities, the exercise
of such Options for Convertible Securities and the conversion or exchange of
such Convertible Securities, by
 
(B)  the maximum number of shares of Common Stock (as set forth in the
instruments relating thereto, without regard to any provision contained therein
for a subsequent adjustment of such number) issuable upon the exercise of such
Options or the conversion or exchange of such Convertible Securities.
 
(e)  When any adjustment is required to be made in the number or kind of Shares
issuable on conversion of this Note, or in the Conversion Price, the Debtor
shall promptly notify Lender of such event and of the number of Shares or other
securities or property thereafter issuable upon conversion of this Note.
 
5.  Events of Default and Remedies. At the option of Lender the entire principal
balance of this Note shall at once become due and payable, without further
notice or demand, upon the occurrence at any time of any of the following events
of default (“Events of Default”):
 
(a)  failure of Debtor to make any payment of interest or principal when due
hereunder; or
 
(b)  Debtor shall (i) voluntarily seek, consent to, acquiesce in the benefit or
benefits of any Debtor Relief Law (as hereinafter defined) or (ii) become party
to (or be made the subject of) any proceeding provided by any Debtor Relief Law,
other than as a creditor or claimant, that could suspend or otherwise adversely
affect the rights of Lender granted hereunder (unless in the event such
proceeding is involuntary, the petition instituting the same is dismissed within
sixty (60) days of the filing of same). As used herein, the term “Debtor Relief
Law” means the Bankruptcy Code of the United States of America and all other
applicable liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorgani-zation or similar debtor relief laws from
time to time in effect affecting the rights of creditors generally.
 
In the event any one or more of the Events of Default specified above shall have
happened, the holder of this Note may (y) enforce its rights, if any, under this
Note and (z) proceed to protect and enforce its rights either by suit in equity
and by action at law, or by other appropriate proceedings, whether for the
specific performance of any covenant or agreement contained in this Note or in
aid of the exercise of any power or right granted by this Note, or to enforce
any other legal and equitable right of the holder of this Note.
 
6.  Cumulative Rights. No delay on the part of the holder of this Note in the
exercise of any power or right under this Note shall operate as a waiver
thereof, nor shall a single or partial exercise of any other power or right.
 
 
4

--------------------------------------------------------------------------------

 
7.  Notices. Any notice or demand given hereunder by the holder hereof shall be
deemed to have been given and received (i) when actually received by Debtor, if
delivered in person or by facsimile transmission, or (ii) if mailed, on the
earlier of the date actually received or (whether received or not) three (3)
Business Days (as hereinafter defined) after a letter containing such notice,
certified or registered, with postage prepaid, addressed to Debtor, is deposited
in the United States mail. Debtor’s mailing address for purposes of this Section
6 is 1401 McKinney Street, Suite 900 Houston, Texas 77010, or such other address
as Debtor shall advise the holder hereof by certified or registered letter by
this same procedure. “Business Day” means every day which is not a Saturday,
Sunday or legal holiday.
 
8.  Choice of Law, Venue and Forum. This Agreement, the entire relationship of
the parties hereto, and any litigation between the parties (whether grounded in
contract, tort, statute, law or equity) shall be governed by, construed in
accordance with, and interpreted pursuant to the laws of the State of Texas,
without giving effect to its choice of laws principles. Exclusive venue for any
litigation between the parties hereto shall be in Harris County, Texas, and
shall be brought in the State District Courts of Harris County, Texas, or in the
United States District Court for the Southern District of Texas, Houston
Division. The parties hereto waive any challenge to personal jurisdiction or
venue (including without limitation a challenge based on inconvenience) in
Harris County, Texas, and specifically consent to the jurisdiction of the State
District Courts of Harris County and the United States District Court for the
Southern District of Texas, Houston Division.
 
9.  Usury Savings Clause. Any provision in this Note or in any other document
executed in connection herewith, or in any other agreement or commitment,
whether written or oral, express or implied, to the contrary notwithstanding,
Lender shall not in any event be entitled to receive or collect, nor shall or
may amounts received hereunder be credited, so that Lender shall be paid, as
interest, a sum greater than the maximum rate of interest permitted by
applicable law. If any construction of this Note, or any and all other papers,
agreements or commitments, indicates a different right given to Lender to ask
for, demand or receive any larger sum as interest, such is a mistake in
calculation or wording, which this clause shall override and control; it being
the intention of the parties that this Note and all other instruments relating
to this Note shall in all things comply with applicable law, and proper
adjustment shall automatically be made accordingly. In the event Lender ever
receives, collects or applies as interest, any sum in excess of the maximum rate
of interest permitted by applicable law, such excess amount shall be applied to
the reduction of the unpaid principal balance of this Note in the inverse order
of maturity, and if this Note is paid in full, any remaining excess shall be
paid to Debtor. In determining whether or not the interest paid or payable,
under any specific contingency, exceeds the maximum rate of interest permitted
by applicable law, Debtor and Lender shall, to the maximum extent permitted
under applicable law (a) characterize any nonprincipal payment as an expense,
fee or premium rather than as interest, (b) exclude voluntary prepayments and
the effects thereof, and (c) “spread” the total amount of interest throughout
the entire term of this Note so that the interest rate is uniform throughout the
entire term hereof.
 
10.  Modification. None of the terms or provisions of this Note may be excluded,
modified or amended except by a written instrument duly executed on behalf of
Debtor and Lender expressly referring to this Note and setting forth the
provision so excluded, modified, or amended.
 
 
5

--------------------------------------------------------------------------------

 
11.  Headings. The headings of the sections of this Note are inserted for
convenience only and shall not be deemed to constitute a part hereof.
 
12.  Collection Costs. Debtor agrees to pay the fees and expenses, including
fees and expenses of an attorney, of Lender in connection with any action for
collection, payment or compromise of this note.
 
13.  Counterparts. This Note may be executed in one or more counterparts, all of
which shall constitute one and the same agreement. Signature pages to any
counterpart may be detached, executed and attached to a single counterpart with
the same force and effect as if all parties had executed a single signature page
hereof.
 
[Signature Page Follows]
 
 
 
 
 
6

--------------------------------------------------------------------------------

 
EXECUTED to be effective as of the day and year first above written.
 

         
DEBTOR:


Trulite, Inc.
(a Delaware corporation)

 
By: __________________________________
Title: _________________________________ 
     

 

 
 
7

--------------------------------------------------------------------------------

 
SURRENDER FORM
 
(To be executed upon conversion by Lender of Convertible Note)
 


 
The undersigned hereby acknowledges the conversion of the attached Convertible
Note into Common Stock in accordance with the terms thereof. The undersigned
requests that a certificate for such Common Stock be registered in the name of
______________________ whose address is
___________________________________________________ and that such certificate be
delivered to______________ whose address is ____________________________.
 
Executed as of the _____ day of __________________.
 





   
Signature: ____________________________________


Printed Name: __________________________________



 


 
8

--------------------------------------------------------------------------------

 